Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to application filed on 9/16/2022.
	Claims 1-20 have been examined and are pending with this action.  
Response to Arguments
Applicant’s arguments filed in the amendment filed 9/16/2022, have been fully considered but are moot based on new grounds of rejection. The reasons set forth below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-14, 16 & 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fadeev et al (US Pub # 2018/0314880) in view of Marsico et al (US Pub # 2015/0339460) and in further view of Bennett et al (US Pub # 2015/0339736).

INDEPENDENT CLAIMS: 
As per claim 1, Fadeev discloses a computer-implemented method comprising:
identifying, by a server, inserted code corresponding to a tracking protocol configured to communicate session data to a second server (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel that the third party system 105 or the second online system 104 places on the web pages  & the tracking pixel is a segment of HTML code that the online system 100 provides to the third party system 105 to be added to its web pages. For example, a tracking pixel is a transparent 1.times.1 image, an iframe, or other suitable object. When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”);
Examiner Note:  Tracking protocol is defined as identification of tracking pixels and its code in [0108].

identifying, by the server, an application associated with the second server, the application having functionality corresponding to the inserted code corresponding to a tracking protocol (Fadeev: [0020]: “profile photos of user profiles, to the online system 100, or the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104..”);  and
Fadeev does not explicitly teaches the indication of the application.  
Marsico however teaches triggering, by the server, installation of the application (Marsico: [0029]: “ to identify a network application server that is hosting or providing the scan-triggered healthcare instruction & reminder service is also encoded within the scanable code &  download and install a native application that is designed specifically to provide healthcare instruction step & reminder service, and instead, any generic QR code scanner application residing on the user's mobile device”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Marsico to figure out the installation of the application.  One would be motivated to do so because this technique advantageously provides for facilitating the association of a healthcare patient instruction set or template with a scanable service scan code (Marsico: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Bennett however discloses the Causing, by the server, substitution of the application for the inserted code, the causing substitute including  (Bennett: [0046 & 0145]: “repair may involve any one or more of software or firmware upgrades, software removal (e.g., malware identification and removal or quarantining), user targeted instructions for carrying out do-it-yourself repair, and work-around code.  Processing Circuitry 1136 is operable to execute test processing code 1138 in addition to operating system code and other application code executed as part of normal operation of the device 1111. Code executed by the core/primary processing circuitry 1136 may be altered by, replaced by, or supplemented with work-around code when defects are present.”). 
application having functionality to replace and remove the inserted code corresponding to the tracking protocol by communicating the session data to the second server and removing, by the server, the inserted code (Bennett: [0046 & 0145]: “repair may involve any one or more of software or firmware upgrades, software removal (e.g., malware identification and removal or quarantining), user targeted instructions for carrying out do-it-yourself repair, and work-around code.  Processing Circuitry 1136 is operable to execute test processing code 1138 in addition to operating system code and other application code executed as part of normal operation of the device 1111. Code executed by the core/primary processing circuitry 1136 may be altered by, replaced by, or supplemented with work-around code when defects are present.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Marsico in view of Bennett to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously provides post sales testing, defect prediction, defected prevention, defect work-around, automated repair (work-around and upgrade code), linkages to repair affiliates, repair cost estimation, current valuation for trade-ins, gathering operational statistics (status, hours in use, etc.), and reach through and substitute proxy operations. (Bennett: [0028]).

Claims 10 and 20 are rejected based on rationale provided for claim 1.
DEPENDENT CLAIMS:
As per claim 2, Fadeev /Marsico/Bennett discloses the computer-implemented method of claim 1, wherein the application is configured to transmit user interaction data to the second server (Fadeev: [0020]: “The online system 100 can receive the user identification information in various ways and from various online systems separate/external to the online system 100 &r the online system 100 may receive them via other sources, such as via cookies, via tracking pixels on web pages associated with the third party system 105, or from mobile applications associated with the second online system 104.”).
Claim 11 is rejected based on rationale provided for claim 2 rejection. 

As per claim 3, Fadeev /Marsico/Bennett discloses the computer-implemented method of claim 1  (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Fadeev does not explicitly teaches the code template.
Marsico however discloses wherein identifying the application comprises determining that the inserted code has a template that matches a template of the application (Marsico: [0038]: “a “generic” healthcare instruction set or template that includes general patient instructions for a routine colonoscopy screening procedure may be defined and associated with a unique healthcare instruction set identifier that is assigned and/or maintained by a network application server that is hosting the scan-triggered healthcare instruction & reminder service”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Marsico to figure out the installation of the application.  One would be motivated to do so because this technique advantageously provides for facilitating the association of a healthcare patient instruction set or template with a scanable service scan code (Marsico: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Claim 12 is rejected based on rationale provided for claim 3 rejection. 

As per claim 4, Fadeev /Marsico/Bennett discloses the computer-implemented method of claim 1, wherein the functionality comprises communicating user interaction data with the second server  (Fadeev: [0015 & 0021]: “electronic device including computing functionality and data communication capabilities & When a user's browser 175 requests the content of a page having the tracking pixel, the HTML code makes a server call to the online system 100, which returns a 1.times.1 transparent image (e.g., a GIF), and the server call also sends certain information about the user or the actions the user is taking to the online system 100.”).
Claim 13 is rejected based on rationale provided for claim 4 rejection. 

As per claim 5 Fadeev/Marsico discloses the computer-implemented method of claim 1 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Fadeev does not explicitly teaches the wherein providing the indication of the application comprises transmitting, by the server to a client device, a prompt to be displayed on the client device.
Marsico however discloses prior to causing the substitute of the application for the inserted code, providing an indication of the application, wherein providing the indication of the application comprises transmitting, by the server to a client device, a prompt to be displayed on the client device  (Marsico: [0053]: “In step 6, the resolved, chronologically ordered instruction step schedule information is communicated to the scanning mobile device 100 and displayed to the user on-screen. In one embodiment, current date/time information at the time of the scan is used to align or synchronize the presented instruction step information to the current date/time. For example, if user 100 scans the QR code at 8:30 am on 4/24/2015, the instruction step information that is communicated and displayed is aligned to the instruction step or steps that are scheduled at or near 8:30 am on 4/24/2015.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of Fadeev in view of Marsico to figure out the installation of the application.  One would be motivated to do so because this technique advantageously provides for facilitating the association of a healthcare patient instruction set or template with a scanable service scan code (Marsico: [ABS]).
Modified Fadeev does not explicitly teaches the replacing of the inserting code.   
Claim 14 is rejected based on rationale provided for claim 5 rejection. 

As per claim 7, Fadeev/Marsico/Bennett discloses the computer-implemented method of claim 1 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), further comprising:
Modified Fadeev does not explicitly teaches in response to determining that the application is installed, automatically removing, by the server, the inserted code.
Bennett however discloses s in response to determining that the application is installed, automatically removing, by the server, the inserted code (Bennett: [0046 & 0145]: “repair may involve any one or more of software or firmware upgrades, software removal (e.g., malware identification and removal or quarantining), user targeted instructions for carrying out do-it-yourself repair, and work-around code.  Processing Circuitry 1136 is operable to execute test processing code 1138 in addition to operating system code and other application code executed as part of normal operation of the device 1111. Code executed by the core/primary processing circuitry 1136 may be altered by, replaced by, or supplemented with work-around code when defects are present.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Marsico in view of Bennett to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously provides post sales testing, defect prediction, defected prevention, defect work-around, automated repair (work-around and upgrade code), linkages to repair affiliates, repair cost estimation, current valuation for trade-ins, gathering operational statistics (status, hours in use, etc.), and reach through and substitute proxy operations. (Bennett: [0028]).
Claim 16 is rejected based on rationale provided for claim 7 rejection. 

As per claim 19, Fadeev /Marsico/Bennett discloses computer system of claim 10 (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel), 
Modified Fadeev does not explicitly teaches wherein the application is configured to monitor user interactions with a platform and transmit user interaction data representing those user interactions to the second server.
Bennett however teaches wherein the application is configured to monitor user interactions with a platform and transmit user interaction data representing those user interactions to the second server (Bennett: [0046 & 0145]: “repair may involve any one or more of software or firmware upgrades, software removal (e.g., malware identification and removal or quarantining), user targeted instructions for carrying out do-it-yourself repair, and work-around code.  Processing Circuitry 1136 is operable to execute test processing code 1138 in addition to operating system code and other application code executed as part of normal operation of the device 1111. Code executed by the core/primary processing circuitry 1136 may be altered by, replaced by, or supplemented with work-around code when defects are present.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Marsico in view of Bennett to figure out the removing and replacing of the code.    One would be motivated to do so because this technique advantageously provides post sales testing, defect prediction, defected prevention, defect work-around, automated repair (work-around and upgrade code), linkages to repair affiliates, repair cost estimation, current valuation for trade-ins, gathering operational statistics (status, hours in use, etc.), and reach through and substitute proxy operations. (Bennett: [0028]).

Claims 9 & 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fadeev et al (US Pub # 2018/0314880) in view of Marsico et al (US Pub # 2015/0010215) and in further view of Bennett et al (US Pub # 2017/0286075) and in further view of Chinya et al (US Pub # 2008/0163366).

As per claim 9, Fadeev /Marsico/Bennett discloses the computer-implemented method of claim 1   (Fadeev: [0021]: “the online system 100 receives identification information of a user and information about the behavior of the user on various web pages of the third party system 105 or a second online system 104 using a tracking pixel)further comprising:
Modified Fadeev doesn’t explicitly discloses segregation of the data.
Chinya however discloses segregating, by the server, the inserted code to monitor the user interaction data transmitted by the inserted code to the second server   (Chinya: [0047]: “the exception handler may take various actions, including segregating the malicious code, preventing its future execution, reporting on the exception to a user, or so forth. While shown with this particular implementation in the embodiment of FIG. 5, the scope of the present is not limited in this regard.”).
Therefore it would have been obvious to a person of ordinary skill in art at time invention was made to modify system of modified Fadeev in view of Chinya to figure out the inspection of the data.  One would be motivated to do so because this technique advantageously aids in user level privilege management (Chinya: [ABS]).
Claim 18 is rejected based on rationale provided for claim 9 rejection. 

Allowable Subject Matter
Claims 6,8,15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Examiner Note:  Both claims 6 and 8 are to be dissolved in claims 1.  In addition claim 16 needs to have all imitations of claim 1 for  potentially allowable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This includes:
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sibte Bukhari whose telephone number is (571) 270-7122.  The examiner can normally be reached on M-F 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571) 272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SIBTE H BUKHARI/Examiner, Art Unit 2449